July 10, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                             JERRY DOHALICK, Appellant

NO. 14-10-01157-CV                        V.

                      MOODY NATIONAL BANK, Appellee
                             ____________________
       This cause, an appeal from the judgment in favor of appellee MOODY
NATIONAL BANK signed September 2, 2010, was heard on the transcript of the record.
We order the judgment of the court below REVERSED to the extent that the trial court
rendered judgment against appellant JERRY DOHALICK, and we RENDER judgment
that appellee MOODY NATIONAL BANK take nothing from appellant JERRY
DOHALICK. We order appellee MOODY NATIONAL BANK to pay all costs incurred
in this appeal. We further order this decision certified below for observance.